 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOM MARK FRANKS,                                   No. 2:17-cv-1056 KJM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    J. CLARK KELSO, et al.,
15                       Defendants.
16

17          Plaintiff has filed a motion titled “Motion to Re-Open Discovery.” Plaintiff asserts that he

18   learned “months” after the discovery deadline passed that three potential witnesses in this case

19   were questioned “on behalf of the defense” after the deadline for serving discovery requests

20   passed. Plaintiff would like “any records of the questioning” and has submitted a proposed

21   request for production of documents.

22          Good cause appearing, IT IS HEREBY ORDERED that plaintiff’s September 7, 2018

23   “Motion to Re-Open Discovery” (ECF No. 27) is granted only in the following respects:

24          1. Defendant shall submit a response to plaintiff’s “second request for production of

25   documents” (ECF No. 28) to plaintiff within 30 days.

26          2. If defendant, in his response, asserts that certain materials are privileged as trial

27   preparation material under Federal Rule of Civil Procedure 26(b)(3), defendant shall comply with

28   the terms of Rule 26(b)(5).
                                                        1
 1          3. If plaintiff has grounds to challenge the defendant’s response, he may file a motion to

 2   compel within 30 days of service thereof.

 3   Dated: November 8, 2018
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     fran1056.mro
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
